         Case 1:20-cv-06516-VM Document 63-3 Filed 09/27/20 Page 1 of 2




                                                       Reply to Washington Office
                                                       mholmes@murphypllc.com

Hon. Victor Marrero
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street, Suite 1610
New York, NY 10007

       Re:     Jones v. U.S. Postal Service, Case No. 1:20-cv-06516-VM

Dear Judge Marrero:

       My name is Melinda K. Holmes and I am General Counsel to the American Postal
Workers Union, AFL-CIO. The APWU represents a bargaining unit of postal employees that
includes clerks in mail processing and retail facilities, motor vehicle drivers, and all types of
maintenance employees. I have represented the APWU for over twenty years and have served as
its General Counsel for three years.

       I am aware of the September 21 and 25, 2020, guidance to postal management issued by
the Postal Service regarding its handling of Election Mail. It is my understanding that the Postal
Service did not discuss or negotiate this guidance with the APWU.

        Without commenting on the whole of the guidance, the instructions to managers
regarding overtime fail to offer explicit measures from which one could determine compliance
with a court order. Overtime is normally planned for, directed by, and monitored by local
managers and is a regular tool used by postal management to accomplish work without hiring
additional employees. The Postal Service has been criticized for excessive use of overtime
beyond what it planned, and the Postal Service recognizes that a specific cause for increased
overtime is understaffing. The Union agrees that the Postal Service is understaffed, and has long
encouraged the Postal Service to invest in growing its cadre of career employees. It is unlikely,
however, that the Postal Service will be able to meaningfully address staffing in a way that
minimizes the need for overtime in the next few weeks. Given that overtime is presently certain
and necessary, both for regular operations during a pandemic but also possibly for the increased
efforts the Postal Service has said it will make around the Election, the Court’s demand for a
clear commitment from the Postal Service that it will be generous with its local managers in
scheduling and permitting overtime in the days leading up to Election Day is understandable.

       The commitments the Postal Service has made in its internal guidance are not, however,
so clear. Commitments to use overtime to handle Election Mail “where needed” and “as
necessary” are very discretionary. Without specific discussion and negotiation, those terms do
not have a common defined meaning in postal parlance. In this situation, they appear to defer to
         Case 1:20-cv-06516-VM Document 63-3 Filed 09/27/20 Page 2 of 2




Jones v. USPS, Case No. 1:20-cv-06516-VM
September 27, 2020
Page 2


management at various levels to dictate overtime and not necessarily based on circumstances on
the ground. They also require the Court to have confidence that thousands of managers will
evaluate the need and necessity for overtime the same way and with the same urgency. A
general commitment to use overtime only at the discretion of an unknown level of management
fails to provide measurable standards to managers, employees, the litigants, or the Court. Other
references the Postal Service makes to “earned hours” refer to a theory and management system
on which the Postal Service bases staffing, a theory the Union has successfully challenged in its
grievance-arbitration procedure. The Court is encouraged not to defer to management concepts
like “earned hours,” especially in the instant situation where it is of questionable applicability
and offers no measure or standard that is directly related to handling Election Mail.

        The APWU has every confidence in the ability of the Postal Service and postal workers
to successfully handle all votes cast by mail. Prioritizing voting by mail has a long tradition
within the Postal Service. The Court’s interest in establishing demonstrable measures to verify
that the same priority remains true this election cycle is reasonable. But every postal facility is
different and clear communication is critical. The Postal Service should be able to identify at the
local level overtime hours to match the work the Postal Service has planned for handling
Election Mail. Flexibility on overtime scheduling beyond what is planned is also appropriate
and should be permitted in these special circumstances. The Postal Service should also be able
to comply with the APWU’s collective bargaining agreement and its rules on overtime, and the
APWU and the Postal Service have mature processes for addressing any contract compliance
deviations or violations.

        The APWU looks forward to continuing to work with the Postal Service on its efforts
related to Election Mail, and encouraging compliance with the Court’s order.

                                      Very truly yours,

                                      MURPHY ANDERSON PLLC

                                      By: __________________
                                          Melinda K. Holmes
